Citation Nr: 1430251	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  12-06 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1970.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a   September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.


FINDINGS OF FACT

The Veteran's PTSD symptomatology has most nearly approximated occupational and social impairment with deficiencies in most areas for the entire period on appeal. 


CONCLUSION OF LAW

The criteria for a rating higher than 70 percent for PTSD have not been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 510, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent February 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, not obtained, relevant, available evidence.  VA has obtained examinations with respect to the claim decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143  (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from service-connected disabilities and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1 (2013).  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

It is not expected that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

The Veteran's entire history is reviewed when assigning a rating.  38 C.F.R. § 4.1 (2013).  Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will consider entitlement to staged ratings to compensate for any times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013).

In rating psychiatric disabilities, VA has adopted the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (DSM-IV).  That manual includes a Global Assessment of Functioning (GAF) scale which considers psychological, social and occupational functioning on a hypothetical continuum of mental illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (1994). 

The evidence for consideration in this case includes a VA examination report, VA treatment records, private treatment records, and lay testimony and statements.  

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim to disability or death benefits.  38 U.S.C.A. § 1154(a) (West 2002 & Supp. 2013).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's claim for an increased rating for PTSD was received by VA on May 2, 2011. The Board will consider evidence starting one year prior to the date of the claim. 

At a June 2011 VA examination, the examiner noted that the Veteran's combat service earned him a Purple Heart.  The examiner noted that the Veteran reported an increase in his symptoms, which was triggered by his wife leaving and then divorcing the Veteran in 2011.  The examiner noted that the Veteran's medical record indicated anger outbursts, sleeping problems, and mood liability prior to 2010, all of which affected the Veteran's marriage negatively.  The examiner reported that the Veteran continued experiencing PTSD symptoms, including daily intrusive recollection of combat events; nightmares containing Vietnam combat scenarios, occurring two times a week; frequent anger outbursts; anxiety; despondency; suicidal and homicidal ideation; mood liability; insomnia (largely controlled with medication); conflicts with co-workers; and legal difficulties, including being on six-months probation for assaulting an employee.  The Veteran also experienced feelings of loss, anger, and abandonment due to his divorce.  The examiner related that the Veteran had acclimated to his symptoms historically, giving talks and presentation on the topic to Veterans' groups nationally, but that the Veteran claimed to have relapsed since his wife left him.  The examiner reported that the Veteran's PTSD symptoms were severe, that is affective symptoms were severe, that his insomnia was moderate, and that the interpersonal and social (anger) problems were moderate to severe.  The examiner stated that the Veteran's anger outbursts were short-lived but severe, violent, and easily triggered; and that the intrusive recollections were short-lived, but typically present multiple times throughout the day.  

The examiner noted that the Veteran has been in outpatient psychiatric care since 2002 or 2003.  The Veteran was self-employed as a stucco contractor, and he experienced frequent conflicts with employees and co-workers.  The Veteran reported that the work was slow and that he experienced resulting financial worries.  The Veteran reported that he had not lost any time from work in the past 12 months due to his PTSD symptoms.  He acknowledged moderate effectiveness of psychiatric care and counseling, good effectiveness of insomnia medication, and minimal effectiveness of mood stabilizers.  The Veteran related that his relationships with his family members were distant and marked by conflict.  He stated that he was serving six months probation for assaulting an employee; that he was completely estranged from his second wife; and that he had few leisurely pursuits and work was his main activity.  The Veteran acknowledged a long history of making violent threats to others; being physically aggressive to co-workers in the past; and attempting to commit suicide years ago.  He reported that he experienced significant physiological arousal upon waking from nightmares; significant anger bouts and aggressive urges when confronted by (typically) younger co-workers or employees; losing his temper and acted aggressively toward his peers; and losing awareness during such events, with lost memory after the events.  

The examiner stated that the Veteran's thought process was impaired, and that the Veteran was digressive and continually focused on the quality of his marriage, aspects of the marriage's demise, and the eventual divorce.  The examiner noted that the Veteran was unable to leave the topic for any length of time, and that redirection was required throughout the interview.  The examiner noted that the Veteran's thought form was generally circumstantial, making a concise interview difficult, and that his thought impairment interfered with normal conversational interaction.  The examiner stated that if this quality of thought process was active in other life venues, the Veteran was likely perceived as obsessional by others.  The examiner noted that the Veteran did not have impairment of communication, was reasonably articulate, and tended to speak in a loud voice due to his hearing loss, making wide, disinhibited gestures.  

The Veteran denied delusions or hallucinations.  He acknowledged inappropriate behavior, describing frequent anger outbursts against male peers.  The Veteran acknowledged frequent suicide ideation, but denied active plans, stating that it was more of a passive wish for life to be over, or a question of why life should be worth living.  The Veteran admitted to homicidal thoughts or intent, but no active intent, making a broad statement about "go[ing] into town [to] take out eight different people."  The Veteran categorically denied any attempt to harm anyone.  

The examiner reported that the Veteran was able to maintain minimal personal hygiene and other basic activities of daily living; that he was oriented; and that he experienced moderate memory loss one-two times a year after being involved in a physical altercation with someone, but that the memory loss did not appear to be impairing.  The Veteran denied any obsessive or ritualistic behavior that interfered with his routine activities.  He also denied panic attacks and did not endorse significant panic symptoms, but endorsed significant tension, anxiety, and dysphoria during intrusive recollections that likely approximated panic.  The examiner noted that the duration of the Veteran's panic was short-lived, frequent, and that the effect on the Veteran's functioning was minimal, as the Veteran had lived with those symptoms for quite some time.  The examiner observed intermittent irrelevant, illogical, or obscure speech patterns.  The examiner also noted that the Veteran had moistened eyes throughout the interview and breathed in a tense, heavy manner, suggesting tension and apprehension.  

The examiner reported that the Veteran had depression that was near-constant and severe.  He described himself and lonely and greatly missing his wife.  The Veteran reported that he had near-constant anxiety, which was mixed with recollections and negative cognitions related to war trauma.  The examiner stated that the anxiety appeared to lower the Veteran's threshold for anger outbursts.  The examiner noted that the Veteran had impaired impulse control and had been physically aggressive within the last year and the Veteran acknowledged a history of aggressive outbursts and his ex-wife's fear for her own safety.  The examiner stated that the Veteran's impulse control problems appeared limited to the anger aspect.  The examiner noted that the severe anger outbursts were isolated, and the mini-outbursts that omitted physical aggression occurred semi-frequently.  The examiner related that the Veteran's impulse control impairment was moderate and that it had contributed to the demise of the Veteran's marriage, to his business being down, and to the Veteran being on probation.  

The examiner noted that the Veteran experienced moderate sleep impairment, with nightmare occurring twice a week, and had a long history of sleep onset difficulties.  The Veteran reported that the sleep medication helped him control the sleep impairment better, and that he experienced fatigue during the day (which the examiner opined lowered his threshold for anger).  The examiner reported that the Veteran had a history of alcohol and drug abuse, but that he had abstained from both for over 30 years.  The examiner diagnosed the Veteran with PTSD and mood disorder, not otherwise specified.  The examiner opined that the mood symptoms had been exacerbated by the divorce, but they also appeared to exacerbate his PTSD symptoms, as the PTSD and the mood disorder were interwoven.  The examiner assigned the Veteran a GAF of 48 and stated that the Veteran was mentally capable of managing his financial affairs. 

The examiner reported that the Veteran's functioning had been better in previous years, but that his functional status and quality of life had markedly diminished since his divorce.  The examiner noted that the Veteran had become increasingly aggressive toward others; incurred legal difficulties; reported a marked increase in despondency, emotional liability, and anger; reported a long history of nightmares with combat trauma, incorporating his ex-wife into the war dreams since he had left him; was obsessed with his ex-wife leaving, and that this obsession appeared to have generalized to an angry world view that he maintained toward society in general; and that this angry world view, combined with continued aggressive outbursts and heightened trauma response, continued to be a marked threat to the Veteran's well-being and social standing in the community.  The examiner stated that while the Veteran was self-employed, it appeared that his business was down, and that the Veteran was reluctant to admit that he "let it slip."  The examiner opined that the Veteran's reduction in functional status was directly linked to his PTSD symptoms.  The examiner noted that while a pre-military history of physical abuse might have rendered the Veteran more vulnerable to developing PTSD, his trauma stressors would be considered sufficient on their own to warrant a PTSD diagnosis.  Finally, the examiner opined that the PTSD symptoms had resulted in significant deficiencies in most areas of the Veteran's life, including vocational functioning, social functioning, social judgment, personal perceived quality of life, thinking (obsessional and negative), and mood.

VA Medical Center (VAMC) records dated from May 2010 to May 2011 show that the Veteran regularly attended therapy.  The therapist consistently reported that the Veteran was alert and oriented; dressed and groomed appropriately; appeared irritable and frustrated; was pleasant and cooperative with the provider, exhibiting some sense of humor; his speech was verbose, but otherwise normal; his thought process was coherent and organized; there was no evidence of psychosis; the Veteran's mood varied from anxious to dysthymic to more stable; the Veteran possessed adequate insight; he repeatedly and firmly denied any suicidal or homicidal ideations; and he reported that multiple people had told him that he was "less intense" and less angry than before.  The Veteran continued to have multiple stressors, including marital problems; problems with co-workers; a pending lawsuit; and problems with his business.  The Veteran's affect ranged from blunted to full.  The therapist and the Veteran spoke over the phone at times when the Veteran was unable to come in person for therapy sessions.  The provider managed the Veteran's psychotropic medications and the Veteran reported that the medication helped him control his anger and deal calmly and appropriately with difficult situations, and they have controlled his mood and symptoms.  Throughout treatment, the Veteran reported secondary stress related to his marital and legal matters.  The Veteran repeatedly stated that he loved his wife and felt that while he wished to reconcile with her, she did not wish to work to reconcile with him.  The Veteran's GAF scores ranged from 45 to 59.

In June 2010, the Veteran became belligerent with the nursing staff because a therapist was unable to see him immediately, three hours prior to his scheduled appointment.  The Veteran's wife had just left him, filing for a legal separation and a restraining order.

In January 2011, the Veteran reported that he was arrested for assaulting an employee, but that the incident was actually a verbal confrontation where the Veteran touched the employee's neck on accident.  The Veteran stated that he experienced a "PTSD blackout" during the confrontation.  

In April 2011, the Veteran pulled a hunting knife on one of his employees after he became angry at the employee.  Simultaneously, the Veteran stated that he would never stab his employee or anybody else, and he turned his knife into the police after the accident.  The Veteran also became belligerent at a local restaurant and attempted to communicate with his ex-wife at another restaurant, in violation of a restraining order.  The Veteran also made a statement that he "could do without" several people in his life, but denied that there was any gravity behind that statement, and confirmed that he had no intention of hurting anyone.  

In May 2011, the police investigated the Veteran for making "terrorist threats" against two of his former employees.  The Veteran denied making those threats. 

VAMC treatment records comes from May 2011 to January 2012 shows that the therapist noted at each session that the Veteran denied suicidal or homicidal ideation, intent, or plan, and that there was no evidence that he was a danger to himself or others.  The therapy focused exclusively on the Veteran's failed marriage and divorce, with the Veteran appeared to be coping better with the situation, but was still having a difficult time accepting that his wife left him after 35 years of being together, and that she was not the person he thought she was.  The Veteran repeatedly requested that the therapist speak to his ex-wife for him, but the therapist refused to do so, as that would have been a violation of the restraining order.  The Veteran seemed dysthymic and frustrated, but improving.  He was usually calm and spoke at a normal volume.  His thought process was coherent and organized.  His insight was fair and he denied psychotic symptoms.  The Veteran experienced both financial and work-related stressors, but appeared to be working consistently and be very busy with work.  He also reported having friends with whom he socialized, and spending the holidays with one of his daughters.  The Veteran reported that one of his employees assaulted him around November 2011.  The Veteran was assigned GAF scores that varied from 54 to 59.

VAMC treatment records from February 2012 to December 2012 show that the therapist noted at each session that the Veteran denied suicidal or homicidal ideation, intent, or plan, and that there was no evidence that he was a danger to himself or others.  The therapy sessions centered around the Veteran's anger, depression, and frustration surrounding his divorce, with the Veteran hoping for a reconciliation and asking the therapist to speak to his ex-wife on his behalf.  The Veteran seemed angry and anxious, but improving.  He was usually calm and spoke loudly, which was his baseline, partially due to hearing loss.  His thought process was coherent and organized.  His insight was fair.  He was polite and cooperative.  He displayed a full range of affect and he denied psychotic symptoms.  The Veteran experienced further legal issues, as his ex-wife had filed for another restraining order against him.  He reported that he had trouble sleeping, but that his medications were working great.  He also reported calling people, including his ex-wife, after taking his medication and not remembering that he did so, resulting in the Veteran paying a fine for violating a restraining order.  The Veteran reported starting to exercise and going out to eat. The Veteran's GAF scores ranged from 50 to 59.

VAMC treatment records from January to February 2013 show that the Veteran was frustrated and depressed about his divorce and lack of communication with his ex-wife.  His speech was verbose but otherwise normal.  His thought process was coherent and organized.  His insight was fair.  He was polite and cooperative.  He displayed a full range of affect and he denied psychotic symptoms.  The therapist noted at each session that the Veteran denied suicidal or homicidal ideation, intent, or plan, and that there was no evidence that he was a danger to himself or others.  His GAF score was 53.

VAMC treatment records from March to May 2013 show that the Veteran repeatedly denied suicidal or homicidal ideation, intent, or plan, and there was no evidence that he was a danger to himself or others.  The Veteran was frustrated and depressed about his divorce and his ex-wife's unwillingness to reconcile.  His speech was verbose but otherwise normal.  His thought process was coherent and organized.  His insight was fair.  He was polite and cooperative.  He displayed a full range of affect and he denied psychotic symptoms.  He reported not having much work in the past six months and having his daughter visit him.  The Veteran repeatedly asked the therapist to write a letter on his behalf to give to his ex-wife, through her attorney.  The GAF score assigned the Veteran was 49.

The VAMC treatment from May to July 2013 show that the Veteran was frustrated because his ex-wife returned the letters he had sent her.  He repeatedly denied suicidal or homicidal ideation, intent, or plan, and there was no evidence that he was a danger to himself or others.  The Veteran continued to ask his therapist to contact his ex-wife and his ex-wife's attorney on his behalf, but his ex-wife did not want any contact.  The Veteran experienced additional stress because his first wife had passed away.  The therapist reported that the Veteran remained fixated on his former marriage and continued to have a difficult time accepting the fact that it was over.  The Veteran reported that his medications were helping him sleep and had helped prevent significant anger episodes, and that people told him that they could not believe how well he had handled things.  The Veteran was frustrated, depressed, and irritable about his divorce and his ex-wife's unwillingness to reconcile.  His speech was verbose but otherwise normal.  His thought process was coherent and organized.  His insight was fair.  He was polite and cooperative.  He displayed a full range of affect, restricted and angry at one point.  He denied psychotic symptoms.  The Veteran planned to pursue legal action against his ex-wife for fraud, defamation of character, intentional infliction of emotional distress, and trespass unless she agreed to speak with him.  The Veteran's GAF scores ranged from 46 to 49. 

In June 2011, J.W., a massage therapist the Veteran saw on a monthly basis, submitted a statement in support of the Veteran's claim.  J.W. stated that he had been seeing the Veteran for massage for chronic pain complaints and dysfunction due to work-related physical and mental stress from January 2008 to June 2011.  J.W. reported that the Veteran's general mental state had been more relaxed as a result of the massages, but he was not sure how much of that was the result of the antidepressants that the Veteran had been taking.  He also related that the Veteran has exhibited "extreme psychological symptoms" due to the added severe stress related to his divorce, and that he worked with the Veteran on relaxation techniques.  While stating that it appeared that the Veteran experienced a major clinical depressive episode and PTSD symptoms, J.W. acknowledged that he was not a doctor or psychologist, and he was unable to diagnose his client.

The Board notes here that J.W. is a massage therapist, not a licensed psychiatrist, psychologist, or another mental health professional.  Therefore, J.W. is not qualified to opine as to diagnosis or severity of the Veteran's psychiatric disabilities, but is competent to report observable symptomatology.  His statements regarding the Veteran's PTSD or depression symptoms, and the therapies used are competent.  However, opinions as to the severity of the symptoms cannot be given any more weight than lay evidence, as they do not constitute medical opinions.

In June 2011, the Veteran submitted two statements reiterating his request for a ratings increase based on his recent injury and divorce.  The Veteran stated that his monthly payment should increase, instead of decreasing, as now he no longer had his wife's part of the income with which to pay the bills.

In November 2012, the Veteran submitted an addendum to his February 2012 substantive appeal.  In the statement, the Veteran's representative reiterated that the Veteran's disability warranted a 100 percent rating and cited the Veteran's history of anger and violent behavior.  The representative also stated that while the Veteran firmly and consistently denied suicidal, assaultive, and homicidal ideation, his behavior indicated otherwise. 

The Board finds that the Veteran is not entitled to a rating higher than 70 percent for the entire period on appeal for PTSD.  The Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas, with symptoms such as near-continuous depression affecting his ability to function appropriately and effectively; impaired impulse control, with unprovoked irritability and episodes of violence; difficulty in adapting to stressful circumstances at work and in his personal life; and the inability to maintain effective relationships with others.  The Veteran also experienced combat-related nightmares; impaired sleep; mood liability; legal difficulties related to his impulse control; anxiety; and conflict with his co-workers and family members.  The Veteran was repeatedly and consistently described by his treating therapist as being frustrated and depressed about his divorce and lack of communication with his ex-wife; as having verbose, but otherwise normal, speech; as having a coherent and organized thought process; as possessing fair insight; as being polite and cooperative; as displaying a full range of affect most of the time (restricted on some occasions); and as denying any psychotic symptoms.  

While the Veteran reported suicidal and homicidal ideation to the June 2011 examiner, he firmly and consistently denied it to his therapist from May 2010 to June 2013, and the therapist never judged the Veteran to be a danger to himself or others.  While the Veteran reported frequent anxiety, irritability, and sleep disturbances to his therapist and the June 2011 examiner, he also repeatedly reported that his symptoms improved since he commenced treatment and that the medications he took were helping him to sleep and to control his anger.  While the Veteran experienced frequent conflicts with his employees over their work ethic, including such incidents as assaulting an employee and pulling a knife on another employee, he was able to maintain a successful business and work for himself for many years.  While the Veteran experienced significant conflict with his ex-wife and attempted to recognize that they would never reconcile, he had contact with his children, had some friends with whom he socialized, and got a dog to keep him company.  The Veteran experienced, and continued to experience, obsessional thinking regarding his ex-wife, their separation and then divorce, and the reconciliation for which he hoped.  All the therapy and examination notes show the divorce being the main, and often the only, issue that the Veteran wanted to discuss with his mental care provider. 

The VAMC treating physician repeatedly assigned the Veteran GAF scores of 42 to 59, indicating severe to moderate symptoms and impairment.  The June 2011 examiner assigned the Veteran a GAF score of 48, and opined that the Veteran's symptoms had resulted in significant deficiencies in most areas of the Veteran's life, including vocational functioning, social functioning, social judgment, personal perceived quality of life, thinking (obsessional and negative), and mood.  The GAF scores are consistent with the overall picture painted by the Veteran's symptomatology, as his symptoms were consistently judged by mental health professionals to vary from severe to moderate.  Specifically, the Board notes that, based on the medical record, the Veteran's distress was severe at times, and impairment due to PTSD symptoms was severe to moderate overall.  Viewed as a whole, and because the GAF score is only one of the factors which are considered, the Board finds that the symptoms exhibited by the Veteran more nearly approximate those contemplated by the 70 percent disability rating.  The Board is unable to distinguish a time during the period of the appeal when the symptoms warranted any higher or lower rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

The Board finds that the results of the VA examinations and the symptoms described in the VA examination reports, VAMC treatment notes, and lay statements do not indicate that the Veteran experiences all of the symptoms associated with a 70 percent disability rating for a psychiatric disability.  For example, the Veteran did not report experiencing obsessional rituals which interfered with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather should serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there is occupational and social impairment resulting in deficiencies in most areas is sufficient to warrant a 70 percent disability rating, even though all the specific symptoms listed for a 70 percent rating are not manifested.

Consideration has been given to assigning a higher disability during any period of the appeal.  However, there is no indication from the evidence of record that the Veteran has experienced total occupational and social impairment during the period under consideration.  The Board notes that the Veteran did not show such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  To the contrary, the Veteran's thought processes were consistently described as coherent and organized and his speech as verbose, but otherwise normal.  Also, there was no evidence of psychosis; he never reported any delusions or hallucinations; he repeatedly and insistently denied suicidal or homicidal ideation, intent, or plan, and there was no evidence that he was a persistent danger to himself or others; he was able to maintain minimal personal hygiene and perform activities of daily living; he never reported any disorientation to time or place; and he never experienced memory loss other than several anger-related "black-outs."  While the obsessional thinking regarding his ex-wife may constitute some level impairment in thought processes or communication, that does not to have resulted in a gross level of impairment as the Veteran was able to pursue employment and other interests and social interactions.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of any higher rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

The Board has also considered whether the claim should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b) (1) (2013).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the Veteran's disability are contemplated by the schedular criteria.  There is also no indication from the evidence of record that the Veteran has had frequent hospitalizations or received frequent emergency treatment for his PTSD.  Additionally, the Veteran was able to work steadily in his own business for many years and his current symptoms of PTSD are not shown to have resulted in marked interference with employment, beyond that contemplated by the assigned 70 percent rating.  In sum, the Board finds that the preponderance of the evidence is against a finding that the average industrial impairment from the disability would be to such a degree as to warrant the assignment of a higher disability rating.  There is a higher rating available for the disability, but the evidence does not show that the Veteran's symptoms meet the criteria for the assignment of that rating.  The Board finds that referral of this case for extra-schedular consideration is not warranted.

Accordingly, The Board finds that the preponderance of the evidence is against the assignment of any rating higher than 70 percent for PTSD during the period on appeal and the claim for increased rating is denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating in excess of 70 percent for PTSD is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


